DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 12, lines 4-5, filed 5 May 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn in view of the amendment to the specification. 

4.	Applicant’s arguments, see page 12, lines 6-17, filed 5 May 2021, with respect to the 35 USC 112 rejection of claims 16 and 22-34 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 16 and 22-34 has been withdrawn in view of the amendments to claims 16 and 22. 

5.	Applicant’s arguments, see page 12, line 18 to page 14, line 21, filed 5 May 2021, with respect to the 35 USC 103 rejections of claims 22-34 based on the Baker et al. and Thomas et al. references have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 22-34 based on the Baker et al. and Thomas et al. references has been withdrawn. In particular, the Examiner agrees with 

6.	Applicant’s arguments, see page 15, line 1 to page 16, line 11, filed 5 May 2021, with respect to the 35 USC 103 rejection of claims 14, 15 and 19 based on the Prasad and Thomas et al. references have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 14, 15 and 19 based on the Prasad and Thomas et al. references has been withdrawn. In particular, the Examiner agrees with Applicants that the references do not teach or fairly suggest the apparatus of claim 1 including a heater arranged between the feed stream separation stage and the retentate separation stage.

7.	Applicant's arguments filed 5 May 2021 with regard to the 35 USC 103 rejections of claims 14-21 based on the Baker et al. and Thomas et al. references have been fully considered but they are not persuasive.
	Applicants argue against the combination and state that Thomas et al. teaches a temperature range that is incompatible with Baker. However this argument is not relevant to the apparatus claims. In particular, the Examiner notes that Thomas et al. is only cited with regard to claim 14 for its teaching of using a heater to warm the retentate stream. Baker et al. teaches heating the retentate stream to counteract Joule-Thomson cooling in the feed stream separation stage but does not expressly mention how this warming is performed. Thomas et al. is cited only for its teaching of using a heater to warm a retentate stream. While Thomas et al. may heat the retentate stream to a higher temperature than Baker et al., such does not negate the teaching of using a heater for such a purpose within the confines of an apparatus claim. Stated differently, Baker et al. recognizes the need to warm the retentate stream and Thomas et al. teaches using a heater to perform heating of a retentate stream. One ordinarily skilled in the art would recognize that the heater of Thomas et al. could be incorporated to only provide the mild degree of heating as taught to be necessary by Baker et al.

Claim Rejections - 35 USC § 103

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claim 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,565,626 B1) in view of Thomas et al. (US 2003/0131726 A1).

	With regard to claim 14, Baker et al. discloses an apparatus comprising a feed stream separation stage (113) and a retentate separation stage (114) which are membrane separation stages, wherein the feed stream separation stage (113) is configured to separate a feed stream (102) comprising at least two components (e.g. methane, carbon dioxide and nitrogen) into a first permeate stream (106) and a first retentate stream (107), wherein the retentate separation stage (114) is configured to separate the first retentate stream into a second permeate stream (108) and a second retentate stream (109), and wherein the second permeate stream is combined with a raw gas stream (101) to provide the feed stream (102), a compressor (110) arranged upstream of the feed stream separation stage, and an optional purification treatment upstream of the feed stream separation stage (see col. 10, line 65 to col. 11, line 9), wherein the membranes of the retentate separation stage have a higher total capacity, measured for nitrogen Grade 4.8 under standard conditions, than the membranes of the feed stream separation stage (due to the higher membrane area of 311 m2 compared to 150 m2, see Table 3 at Example 2) at Fig. 1, the abstract,  col. 10, line 54 to col. 12, line 39 and col. 18, line 44 to col. 21, line 41.
	Baker et al. discloses heating the first retentate stream (107) to keep the operating temperature of the retentate separation stage (114) within the preferred range at col. 19, line 62 to col. 20, line 3, but does not expressly mention a heater.

	It would have been obvious to one of ordinary skill in the art to incorporate the retentate stream heater of Thomas et al. into the system of Baker et al. to maintain the first retentate stream as the desired temperature, as suggested by Thomas et al. at paragraph [0128] and Baker et al. at col. 19, line 62 to col. 20, line 3.

	With regard to claim 15, the ratio of the capacity of the membranes will be equal to the membrane area at standard conditions (i.e. standard temperature and pressure). Therefore the ratio of the total capacity of the membranes of the retentate separation stage to the total capacity of the membranes of the feed separation stage is 311 m2 /150 m2 or 2.1 (see again Table 3 at Example 2).
	The prior art is seen as disclosing a specific example lying within the instantly claimed range. Therefore the limitation is seen as being anticipated. See MPEP 2131.03(I).

	With regard to claim 16, Baker et al. discloses that the membranes of the feed stream separation stage can be formed from Cytop® having a carbon dioxide to methane selectivity of at least 30 at Fig. 13 and col. 15, lines 45-59.

	With regard to claim 17, Baker et al. discloses the material of a separation-active layer of the membranes being polyimide at col. 13, line 51 to col. 14, line 13.

	With regard to claim 19, Baker et al. discloses the compressor being present but does not mention a multistage compressor.
	Thomas et al. discloses using a multistage compressor as the feed compressor at paragraph [0125].


	With regard to claim 20, Baker et al. discloses the membrane separation stages consisting of hollow fiber gas separation membrane modules at col. 18, lines 37-43.

10.	Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 6,565,626 B1) in view of Thomas et al. (US 2003/0131726 A1), and further in view of Ungerank et al. (US 2013/0098242 A1).

	With regard to claim 18, Baker et al. discloses the gas separation membranes comprising polyimides but does not teach the recited polyimides.
Ungerank et al. discloses a system for separating contaminant gases from natural gas including membranes comprising the recited polyimides (e.g. P84® and P84-HT®) at the abstract and paragraphs [0058]-[0061].
It would have been obvious to one of ordinary skill in the art to incorporate the polyimides of Ungerank et al. into the membranes of Baker et al. to provide membranes having good separation performance in natural gas cleanup, as suggested by Ungerank et al at paragraphs [0058]-[0061].

With regard to claim 21, Baker et al. does not mention a pressure reducing valve. Ungerank et al. teaches using a pressure reducing valve (13) to regulate pressure of the second retentate stream within the recited range at Fig. 11 and paragraph [0056].
.

Allowable Subject Matter

11.	Claims 22-34 are allowed.

Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 22, 2021